Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 11-20 withdrawn
Claim 2 is canceled
Claims 1 and 3-10 pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inada (PG Pub 2006/0105554 A1) in view of Yang (PG Pub 2011/0159669 A1).
Consider Claim 1, Inada teaches the process of depositing amorphous silicon layer as upper layer (as a mask) on top of under layer of Aluminium nitride, where the under layer is on a substrate [0040]. Inada teaches the process of depositing under layer of AlN using plasma-assisted process [0059]. Inada teaches the deposition of amorphous silicon (as upper layer) on the Aluminium nitride layer (as under layer) [0059]. Inada teaches the deposition of under layer such as SiN using PECVD process prior to depositing upper layer of a-Si (amorphous silicon) also with PCVD [0059]. Therefore, it would be obvious that other under layer materials such as AlN material to be deposited using the plasma CVD system, with reasonable expectation of success. 
Inada does not teach the pre-treatment of the upper surface of AlN layer, prior to deposit a-Si layer.
However, Yang is in the art of deposited a-silicon film with CVD (abstract), teaches the cleaning process with ammonia (NH3) plasma for substrate, where the substrate includes another nitrides [0033]-[0034]. Therefore, “another nitrides” reasonably includes Aluminum nitrides.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Inada with Yang to ammonia plasma the Aluminum Nitride layer prior to depositing a-silicon layer, to clean/remove contaminant from the surface of substrate/AlN [0034].
Consider Claims 6-9, the combined Inada (with Yang) teaches the removal of native oxide contaminants generated by air exposure (Yang, abstract), by reacting the activated NH3 plasma contaminants (Yang, [0034). Where the reaction of plasmatize HH3 with the native oxide residual (having oxygen, per claim 9) on the upper surface of the Aluminium nitride layer would .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inada (PG Pub 2006/0105554 A1) in view of Yang (PG Pub 2011/0159669 A1) in further view of Chaudhury (PG Pub 2003/0145940 A1).
Consider Claims 3-5, the combined Inada (with Yang) teaches the plasma cleaning with ammonia gas (Yang, abstract).
The combined Inada (with Yang) does not teach the use of non-destructive/non-reactive gases.
However, Chaudhury is in the art of plasma treating substrate surface (abstract), using ammonia plasma gas [0016], [0053], teaches the use of Ar-He-N2 mixed with ammonia during the plasma pre-treatment to the upper surface [0053], where the Ar, He and nitrogen are non-reactive gases as non-destructive to AlN layer. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Inada (with Yang) with Chaudhury to mix ammonia with gases such as Ar, N2, and He, to provide the treated surface with an improved adhesion (claim 26, page 11) between the AlN surface layer with the later deposited a-Si layer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inada (PG Pub 2006/0105554 A1) in view of Yang (PG Pub 2011/0159669 A1), and in further view of Lee (PG Pub 2017/0338192 A1).
Consider Claim 10, the combined Inada (with Yang) teaches the pre-treatment using plasma process (Yang, [0033]).
The combine Inada (with Yang) does not teach the purging step.
However, Lee is in the art of depositing layers AlN layer [0078], using plasma process with H2/N2 gas mixtures [0078]-[0086], teaches the last step is the purging step [0086], thus, teaches the purging step after to the pre-treatment of AlN with H2/N2 gas mixture, and before any additional layers deposited onto the plasma pre-treated AlN surface layer.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Inada (with Yang) with Lee to purge the chamber after ending the plasma pre-treatment step with NH3 plasma, to remove gases with would react with later deposited amorphous silicon layer. 

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive.
Applicant argued against the prior art of Yang, on the ground that Yang discloses the pretreatment/cleaning of a silicone surface having an aluminum or chromium, organic material such as polymer without cleaning step, resulting with no bubble defect occurring [0033]. Additionally, the applicant argued on the ground that the pretreatment step with ammonia plasma for an aluminum nitride layer, prior to depositing amorphous silicon film, is absent in preventing the bubble effect. Additionally, the applicant stated that there is a possibility, in the absent of preventing defects, the pretreatment with ammonia plasma to the aluminum nitride layer might 
However, the prior art of Yang discloses the process of cleaning/pretreatment process with ammonia nitride for a variety of substrate, including silicon nitride and another nitrides, and for metal films such as aluminum and chromium [0033]. Therefore, it would be obvious for skilled person in the art to understand that “another” nitrides would include metal nitrides such as aluminum nitrides, since the applicant stated that the substrate include silicone and then stated that it will also include a nitride of that substrate, “silicon nitride”. Therefore, Yang disclose the process of forming aluminum layer and a nitride of that layer/aluminum nitride layer, where the nitride of that layer/aluminum nitride would benefit from the cleaning/pretreatment process with ammonia plasma, to remove/clean contaminations from the surface of the aluminum nitride film. 
Moreover, regarding the applicant assumption that even if an aluminum nitride is form, and ammonia plasma treatment would cause defect, have no grounds. As the relied on sentence, disclose that without cleaning for aluminum film, as a metal not as a nitride of a metal, would not close a bubble defect [0033].

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Mohammad Mayy/
Art Unit 1718 
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718